                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Ali A. M.,                                                   Civ. No. 19-243 (PJS/BRT)

                        Petitioner,

  v.                                                              Order

  Secretary of Homeland Security, et al.,

                        Respondents.


Ali A. M., pro se Petitioner.

Adam J. Hoskins, Esq., Assistant United States Attorney, counsel for Respondents.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated July 10, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

upon the Report and Recommendation of the Magistrate Judge, upon all of the files,

records, and proceedings herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1.      Petitioner’s Petition for a Writ of Habeas Corpus (Doc. No. 1) is

DISMISSED without prejudice.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Date: 8/5/19                                     s/Patrick J. Schiltz___________
                                                 PATRICK J. SCHILTZ
                                                 United States District Court Judge
